Name: Council Decision (EU) 2018/474 of 19 March 2018 appointing a member and an alternate member, proposed by the Federal Republic of Germany, of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2018-03-22

 22.3.2018 EN Official Journal of the European Union L 79/25 COUNCIL DECISION (EU) 2018/474 of 19 March 2018 appointing a member and an alternate member, proposed by the Federal Republic of Germany, of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the German Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. (2) A member's seat on the Committee of the Regions has become vacant following the end of the term of office of Mr Markus TÃ NS. (3) An alternate member's seat on the Committee of the Regions has become vacant following the end of the term of office of Mr Stefan ENGSTFELD, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020: (a) as a member:  Dr Mark SPEICH, StaatssekretÃ ¤r fÃ ¼r Bundes- und Europaangelegenheiten sowie Internationales (Nordrhein-Westfalen), and (b) as an alternate member:  Mr Dietmar BROCKES, Mitglied des Landtags Nordrhein-Westfalen. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 19 March 2018. For the Council The President R. PORODZANOV (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70).